Title: The Comte de Vergennes to Benjamin Franklin: A Translation, 9 January 1779
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 9 January 1779
      
      I have communicated to M. Sartine, gentlemen, the letter in which you request that an escort be provided for the vessels about to sail, which are bound for ports in the United States. This minister has just replied that it is not possible to provide an escort for the entire crossing, but the vessels in question will be conducted to waters where they can be safe from the attacks of enemy privateers. Therefore, gentlemen, would you be so kind as to indicate to me the ports where these ships, which are about to sail for North America, can be found so that M. Sartine may give orders for the convoys. I have the honor to be very perfectly, gentlemen, your very humble and very obedient servant
      
       De Vergennes
      
     